United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       September 5, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                  No. 05-50732
                                Summary Calendar


                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                     versus

                          VICTOR CARLOS ALVAREZ,

                                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 5:98-CR-295-ALL
                         --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Victor Carlos Alvarez appeals the revocation of his probation

following his 1999 guilty-plea conviction for bank fraud.                       He

asserts   that   there    was    insufficient   evidence   to     support     his

revocation and ensuing sentence and that the district court, when

it truncated Alvarez’s cross-examination of his probation officer,

denied Alvarez his due process rights.

     The district court did not abuse its discretion in revoking

Alvarez’s probation in light of Alvarez’s plea of true to eight

violations of the conditions of probation.          See United States v.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Teran, 98 F.3d 831, 836 (5th Cir. 1996).       Moreover, Alvarez’s

admissions of violations of the conditions of probation waived his

due process protections.    See United States v. Holland, 850 F.2d

1048, 1050-51 (5th Cir. 1988).

     Alvarez conclusionally asserts that the district court did not

afford him an adequate opportunity to allocute, that the district

court erred in quashing a subpoena duces tecum, and that his actual

sentence was excessive in comparison to the suggested guideline

sentencing range. These assertions are not adequately briefed, and

we do not consider them.     See United States v. Torres-Aguilar,

352 F.3d 934, 936 n.2 (5th Cir. 2003); FED. R. APP. P. 28(a)(9).

Nor do we consider Alvarez’s arguments, raised for the first time

in his reply brief, that he was never notified of his default in

restitution and that the admissions he made at his revocation

hearing were involuntary.   See United States v. Avants, 367 F.3d

433, 449 (5th Cir. 2004).

     AFFIRMED.




                                 2